Allowable Subject Matter
Claims 1-20 allowed.

Allowable Subject Matter

The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2004/0267913.  The claims comprise matching a configuration rule, of a plurality of configuration rules, that is compatible with the IT device information by making a comparison based on at least the IT device information; performing an action on a device inventory that stores configuration data, wherein the action is determined at least in part, by the configuration rule; and wherein at least one of the plurality of configuration rules lists an action comprising, adding or updating the at least one IT device in the device inventory by cloning a configuration of another existing IT device already registered in the device inventory and finding the another existing IT device from which to clone by using personality identification information of the at least one IT device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457